EXHIBIT 10.4


NON-COMPETITION AGREEMENT
This NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
this [ ] day of [    ] 2020, by and between Legg Mason, Inc., a Maryland
corporation (together with its subsidiaries “the Company”) and Joseph A.
Sullivan (“Executive”) (each, a “Party” and together, the “Parties”). This
Agreement is contingent upon, and effective as of, the consummation of the
transactions contemplated by the Agreement and Plan of Merger among Franklin
Resources, Inc., Alpha Sub, Inc. and the Company dated as of February 17, 2020
(the “Merger Agreement”). In the event that the Merger Agreement is terminated
pursuant to its terms, this Agreement shall be of no further force or effect.
Section 1. Consideration for Agreement.
As consideration for Executive entering into this Agreement, the Company intends
to provide Executive with a “Retention Incentive” pursuant to the terms of a
Retention Letter Agreement entered into by the Parties dated as of [ ], 2020.
Executive agrees that Executive’s entitlement to and retention of the Retention
Incentive is conditioned on Executive’s continued compliance with this
Agreement.
Section 2.     Non-Competition.
Executive acknowledges that, during Executive’s employment with the Company,
Executive has and will become familiar with the Company’s trade secrets and with
other confidential information concerning the Company, and that Executive’s
services shall be of special, unique and extraordinary value to the Company.
Executive further acknowledges and agrees that the Company would be irreparably
damaged if Executive were to provide services to any Competitor (as defined
below), and that such competition by Executive would result in a significant
loss of goodwill and profits by the Company.
Therefore, in consideration of the Retention Incentive and the Parties’
obligations under the Retention Letter Agreement and this Agreement, Executive
agrees that during Executive’s employment with the Company and for the twelve
(12) month period commencing on the date of Executive’s termination of
employment with the Company for any reason (the “Restricted Period”), Executive
shall not, directly or indirectly, either for itself or through any other
Person, own any interest in, manage, control, participate in (including any
direct or indirect interest in any enterprise, whether as an officer, director,
manager, employee, independent contractor, partner, equity holder, member,
agent, representative, shareholder, partner, joint venturer, franchisor,
franchisee or otherwise), consult with, or render services for, anywhere the
Company currently conducts business or proposes to conduct business, any
Competitor (as defined below); provided, that the foregoing shall not restrict
Executive from owning less than two percent (2%) of the stock of a publicly held
corporation.
The term “Competitor” shall mean any of the following corporations, and each of
their respective subsidiaries: Affiliated Managers Group Inc., AllianceBernstein
Holding LP, BlackRock Inc., Eaton Vance Corp., Federated Investors Inc., Invesco
Ltd., Janus Henderson Group PLC, Morgan Stanley, State Street Corporation, T.
Rowe Price Group Inc., The Bank of New York Mellon Corporation, and any
successor company of any of the foregoing to the extent engaged in the asset
management business in the event of a merger, acquisition or similar
transaction.
Executive acknowledges and agrees that the restrictions on competition in this
Section 2 are reasonable and valid in geographical and temporal scope and in all
other respects.
Section 3.     Independence; Severability; Blue Pencil.







--------------------------------------------------------------------------------







Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company at law or in equity. If any of the provisions
of this Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable in any respect, the same shall not
affect the remainder of this Agreement, which shall be given full effect without
regard to the invalid portions. If any of the covenants contained herein are
held to be invalid or unenforceable because of the duration of such provisions
or the area or scope covered thereby, the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable. Such reduction
will apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.
Section 4.     Remedies.
Executive agrees that any breach or threatened breach of any of the terms and/or
conditions set forth in this Agreement may result in substantial, continuing,
and irreparable injury to the Company. Therefore, the Company has the right to
seek temporary, preliminary, and/or or permanent injunctive relief, specific
performance, or other equitable relief from any court of competent jurisdiction
in the event of any breach or threatened breach of the terms of this Agreement,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The Company may pursue any remedy available, including
declaratory relief, concurrently or consecutively in any order, and the pursuit
of one such remedy at any time will not be deemed an election of remedies or
waiver of the right to pursue any other remedy.
Section 5.     General Provisions.
(a)    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL
LAW. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
(b)    Entire Agreement; Amendment; Waiver. This Agreement and the Retention
Letter Agreement set forth the entire agreement and understanding between the
Parties relating to the subject matter herein. This Agreement supersedes all
prior and contemporaneous negotiations, discussions, correspondence,
communications, understandings, agreements, representations, promises, and any
other statements, both written and oral, between the Parties relating to the
subject matter of this Agreement. No modification or amendment to this
Agreement, nor any waiver of any rights under this Agreement, or consent
required by this Agreement, will be effective unless agreed to in a writing
signed by the Parties. Any subsequent change or changes in Executive’s duties,
obligations, rights, or compensation will not affect the validity or scope of
this Agreement.
(c)    Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. This Agreement
may be assigned by the Company without Executive’s consent to any subsidiary or
affiliate of the Company as well as to any purchaser of all or substantially all
of the assets or business of the Company, whether by purchase, merger, or other
similar corporate transaction. Executive’s obligations under this Agreement may
not be delegated, and Executive may not assign or otherwise transfer this
Agreement or any part hereof. Any purported assignment by Executive shall be
null and void from the




--------------------------------------------------------------------------------







initial date of purported assignment. This Agreement is for the sole benefit of
the Parties and their respective successors and permitted assigns and not for
the benefit of, or enforceable by, any third party.
(d)    Acknowledgment. Executive acknowledges that he has had adequate time to
consider the terms of this Agreement, has knowingly and voluntarily entered into
this Agreement and has been advised by the Company to seek the advice of
independent counsel prior to reaching agreement with the Company on any of the
terms of this Agreement. The Parties agree that no rule of construction shall
apply to this Agreement which construes ambiguous language in favor of or
against any party by reason of that party’s role in drafting this Agreement.
(e)    Survival. The provisions of this Agreement shall survive the termination
of Executive’s employment with the Company and/or the assignment of this
Agreement by the Company to any successor in interest or other assignee.
(f)    Section Headings. Section and subsection headings are inserted for
convenience only and shall not limit, expand, or alter the meaning or
interpretation of this Agreement.
(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterparts signature page of this Agreement, by facsimile or electronic mail
in portable document format (.pdf), has the same effect as delivery of an
executed original of this Agreement.
(h)    Notice. Any notice provided for in this Agreement must be in writing and
must be either personally delivered or sent by reputable overnight courier
service (charges prepaid) or sent by registered or certified U.S. Mail (postage
prepaid) to the recipient at the addresses listed below, with copies (which
shall not constitute notice) by email where so indicated:


To the Company or its Board of Directors:


Legg Mason, Inc.
100 International Drive
Baltimore, Maryland 21202
Email: TCMerchant@LeggMason.com
Attn: Thomas C. Merchant


To the Executive:


At the mailing address (or to the email address) shown
in the books and records of the Company




or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given upon the earlier
of (a) actual receipt, or (b)(i) one business day after the business day of
deposit with a nationally recognized overnight courier service for next day
delivery, freight prepaid, or (ii) three business days after deposit with the
United States Post Office for delivery by registered or certified mail, postage
prepaid.






--------------------------------------------------------------------------------









[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------









The undersigned have executed this Agreement on the date in the preamble hereto.


LEGG MASON, INC.

By:    Thomas C. Merchant
Title:    General Counsel
EXECUTIVE
____________________________________________
Joseph A. Sullivan




